Citation Nr: 0835306	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-31 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for a conversion disorder 
with dysthymia, with anxiety and histrionic personality 
features, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1978 to April 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).


FINDING OF FACT

The veteran has occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to various symptoms.  


CONCLUSION OF LAW

The schedular criteria for an increased disability rating of 
30 percent for a conversion disorder with dysthymia, with 
anxiety and histrionic personality features, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9413 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), sets out 
VA's duty to notify and assist upon receipt of a claim for 
benefits.  This appeal, however, arose out of the RO's 
decision to confirm the veteran's 10 percent evaluation, 
after having him reexamined, rather than from a claim for 
benefits by the veteran.  Therefore, it appears that the 
provision of the law and regulations governing the duty to 
notify and assist a veteran to substantiate a claim do not 
apply.

Even if the provisions of the VCAA applied, there has been no 
prejudicial error.  The Board acknowledges that the VCAA 
letter sent to the veteran in October 2006 does not meet the 
requirements of Vazquez-Flores.  22 Vet. App. 37 (2008).  
This correspondence informed the veteran that an increased 
rating was only assigned when there was a change in 
condition, and that the schedule for rating disabilities was 
published in 38 Code of Federal Regulations, Part 4.  The 
October 2006 correspondence further indicated that evidence 
related to the "[n]ature and symptoms of the condition; 
[s]everity and duration of the symptoms; and [i]mpact of the 
condition and symptoms on employment," are considered in 
making and increased rating decision.  Though there is a 
presumption that that the veteran was prejudiced by this 
insufficient letter, such presumption has been overcome for 
the reasons discussed below.   

In this case, the veteran was provided with correspondences 
prior to the readjudication of his claim that adequately 
informed him of what was necessary to support his increased 
rating appeal.  In February 2006, the veteran was provided 
with a rating decision that provided the truncated rating 
criteria for his disability, and outlined the evidence that 
was evaluated in an increased rating claim.  Additionally the 
veteran was provided the full rating criteria in the June 
2006 statement of the case.  Based on the evidence above, the 
veteran can be expected to understand from the various 
letters from the RO what was needed to support his claim.

Moreover, in his March 2006 correspondence, the veteran 
stated "I am willing to provide evidence to support my 
claim," and although the veteran did not submit any 
additional evidence after this correspondence, his March 2006 
statement indicates a basis understanding of the claims 
process.  Based on the above, the notice deficiencies do not 
affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further action is required regarding the duty 
to notify.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service treatment records, and VA medical records 
have been obtained, and the veteran has declined a hearing on 
his claim.  Importantly, the veteran was also afforded VA 
medical examinations and appropriate medical opinions were 
provided.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim, and 
no further assistance to the veteran with the development of 
evidence is required.  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.

By way of history, a July 2005 decision by the Board granted 
the veteran's service connection claim for conversion 
disorder with dysthymia and anxiety and histrionic 
personality features.  In October 2005, the RO implemented 
this decision and granted the veteran a 10 percent disability 
rating effective August 1984.  A February 2006 rating 
decision continued the veteran's 10 percent disability 
rating, and it is with respect to this decision that the 
veteran has perfected his appeal.  

Diagnostic Code 9413, under 38 C.F.R. § 4.130, provides that 
a 10 percent disability rating is warranted where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent disability rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

Diagnostic Code 9413 provides that a 50 percent rating for 
anxiety is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A January 2006 VA examination directly reports on the 
veteran's condition.  At this examination the veteran 
reported not being on any medication, and indicated he was 
not currently receiving any treatment.  However, the examiner 
noted that the veteran was prescribed sertraline and 
alprazolam in August 2002.  The veteran reported that he 
lived with his wife and adult children.  At this time the 
veteran remained employed, but reported non-specific 
difficulties performing his job.  As a general matter, the 
veteran reported experiencing irritability and having 
difficulty sleeping.  

On the same examination, the veteran was found to be clean, 
adequately dressed, pleasant, and cooperative.  The examiner 
noted that he veteran's mood was anxious and his affect was 
constricted.  The veteran indicated he had no delusions, or 
suicidal or homicidal ideation.  During this examination, the 
examiner opined that the veteran's anxiety interfered with 
his performance as a teacher.  To this point, the examiner 
noted that the veteran had become verbally aggressive to 
students and lost his temper with them.  As the veteran kept 
old prescriptions, he reported in-frequent use of these 
medications to control his psychiatric symptoms.  The 
veteran's Global Assessment of Functioning was 70, and the 
examiner continued the veteran's diagnosis of anxiety 
disorder.

An April 2006 treatment note indicated the veteran was 
seeking treatment for his depressive and anxiety symptoms.  
At this visit, the veteran indicated that he had experienced 
sad feelings, poor concentration, crying spells, decreased 
appetite and decreased energy for the past year and a half.  
The veteran also reported anxiety symptoms like irritability 
and anxious feelings that were connected to personal 
problems.  The examiner noted the veteran's accounts of 
hearing voices and seeing shadows.  When questioned about 
possible stressors, the veteran indicated that his marital 
problems were a factor.  As it related to his job 
performance, the veteran continued to indicate that his 
anxiety and depression was interfering with his performance 
as a teacher.  Ultimately, the examiner found evidence of 
clinical depression and started the veteran on medication.

In view of the foregoing, the Board finds that the veteran's 
anxiety disorder meets the criteria for an increased 30 
percent disability rating.  The record reflects the veteran 
experiences difficulties performing his job, due to this 
anxiety and depression; specifically losing his temper and 
becoming verbally aggressive with his students.  In light of 
this, a 30 percent disability rating is appropriate.  

The Board also finds that the veteran's anxiety disorder does 
not meet the schedular criteria for a disability rating above 
30 percent.  There is no stereotyped speech, or panic attacks 
occurring more than once a week by the veteran.  In fact, his 
speech has been normal, and there is no indication that he 
has impaired judgment or abstract thinking.  Though at the 
veteran's January 2006 examination a constricted affect is 
noted, the veteran demonstrated no memory loss or impairment.  
Further the veteran reported no inability to complete complex 
tasks or direction.  As such, a disability rating above 30 
percent is not warranted.  The Board further finds that at no 
time prior has the veteran met the criteria for an increased 
rating; therefore, a staged rating would not be appropriate.  
See 38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In reaching this decision the Board observes that no unusual 
circumstances are present here, as to render impractical the 
regular schedular standards.  There is no showing of frequent 
periods of hospitalizations or marked interference with 
employment, not contemplated by the rating assigned.  
Therefore, referral under 38 C.F.R. § 3.321 to the Under 
Secretary for Benefits, or Director of Compensation and 
Pension Service for extra-schedular consideration is not 
warranted.  


ORDER

An increased 30 percent rating for a conversion disorder with 
anxiety and histrionic personality features is granted, 
subject to the law and regulations governing monetary 
benefits.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


